CARR, Presiding Judge.
The accused was convicted in the circuit court for possessing lottery tickets in violation of Sec. 600 of the 1944 General Code of the City of Birmingham.
The only insistence in brief of counsel for appellant is that the above ordinance is unconstitutional.
*39This question has been settled adversely to appellant’s contention in the recent cases of City of Birmingham v. Reed, Ala.App., 44 So.2d 607; Fiorella v. City of Birmingham, 35 Ala.App. 384, 48 So.2d 761, certiorari denied 254 Ala.App. 515, 48 So.2d 768.
The judgment of the court below is ordered affirmed.
Affirmed.